Citation Nr: 1449582	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-11 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, P.D.


ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1983 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado denying service connection for diabetes mellitus, and a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, denying service connection for sleep apnea.

The Board notes that the Veteran filed separate appeals regarding service connection for diabetes mellitus in March 2010, and service connection for sleep apnea in September 2011.  In February 2014, however, the March 2010 and September 2011 appeals were merged, and all issues from the two appeals are now before the Board.

The Board notes that additional evidence has been received since the RO last adjudicated the Veteran's claims in September 2011.  However, in a statement in support of claim submitted in September 2014, the Veteran waived initial review of any new evidence by the agency of original jurisdiction.

In September 2014, the Veteran and his wife, P.D. testified before the undersigned at a videoconference RO hearing (Travel Board).  A hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  Symptoms of diabetes mellitus were not documented in service or manifested within one year thereafter, and diabetes is not otherwise shown to be related to service.

2.  The Veteran was diagnosed with sleep apnea in February 2010.

3.  Sleep apnea had its onset during the Veteran's active duty service. 


CONCLUSIONS OF LAW

The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The requirements apply to all five elements of a service connection claim: veteran status; existence of a disability; a connection between a veteran's service and the disability; degree of disability; and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id. 

Because the Veteran's service connection claim for sleep apnea is granted, any error related to the VCAA with respect to this claim is harmless.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

In June 2008, a VCAA letter was sent to the Veteran prior to the appealed November 2008 rating decision denying service connection for diabetes mellitus.  The June 2008 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims as well as what information and evidence must be submitted by the Veteran and the types of evidence that would be obtained by VA.  The June 2008 letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Accordingly, the Board finds that VA's duty to notify has been met.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The VA obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  Although the Veteran has not been afforded a VA Compensation and Pension (C&P) examination in regard to his claim for service connection for diabetes mellitus, such an examination is unnecessary.  In determining whether the duty to assist requires that a VA examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, no examination is necessary in order to adjudicate the Veteran's claim of entitlement to service connection for diabetes mellitus.  Specifically, there is no indication, besides the Veteran's own statements, that he manifested any symptoms of diabetes mellitus during service.  Additionally, the Veteran was not diagnosed with diabetes mellitus within one year of service and none of the medical evidence of record suggests an association between the Veteran's diabetes mellitus and his active service.  

Because all necessary evidentiary development was conducted, and an examination regarding the Veteran's claim of entitlement to service connection for diabetes mellitus is not warranted, the Board finds that VA's duty to assist has been met.  

II. Entitlement to Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  Establishing service connection generally requires: (1) medical evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as diabetes mellitus, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  As an alternative to the nexus requirement, service connection for chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because diabetes mellitus is listed in 38 C.F.R. § 3.309(a), service connection may be established by showing continuity of symptomatology.

A.  Diabetes Mellitus

The Veteran was diagnosed with diabetes mellitus in November 2007.  As a result, the Board finds that the current disability prong of service connection is satisfied.  

Concerning an in-service occurrence of the disorder, the Board observes that neither the Veteran's enlistment examination, nor his pre-discharge examination, nor any other in-service examinations report symptoms of diabetes mellitus such as dizziness, high blood sugar, or frequent urination.  Similarly, the Veteran reported no symptoms of diabetes mellitus, including dizziness, in reports of medical history in 1982, 1986, 1989, 1999, and 2002.  Blood and urine testing in August 2002 revealed that the Veteran had a blood sugar level of 92, well within the normal range of 75-110, and had no glucose in his urine.  

After discharge, the Veteran never reported any symptoms of diabetes prior to his diagnosis in November 2007.  In addition, a VA pre-operation evaluation from June 2005 found that the Veteran did not have diabetes, and a VA treatment note from August 2006 reports that the Veteran stated he did not have diabetes. 

The only evidence that the Veteran manifested symptoms of diabetes mellitus during service is the Veteran's statement in his VA Form 9 filed in March 2010 reporting that he suffered from dizziness during his last year of service, and testimony from his Board hearing in September 2014 asserting that during service doctors told him he was "borderline" diabetic.  

Lay statements are competent to identify observable symptoms, such as dizziness.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted into the record.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Factors for consideration in assessing credibility include a showing of interest, bias, inconsistent statements, consistency with other evidence, and a lack of contemporaneous medical evidence, although the lack of contemporaneous medical evidence alone may not bar a claim for service connection.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Here, the Veteran's statement that he suffered from dizziness in his last year of service is inconsistent with his report of medical history from August 2002, in which he reported not suffering from dizziness.  Similarly, the Veteran's statement that during service doctors told him he was "borderline" diabetic are inconsistent with blood and urine testing from August 2002, which found the Veteran had blood sugar levels well within the normal range, and had no glucose in his urine.  There is no contemporaneous medical evidence showing the Veteran suffered from symptoms of diabetes during service, and medical examinations in 1982, 1986, 1989, and 2002, all reported that the Veteran's endocrine system was normal.  Also, it was not until March 2010, after the Veteran's claim for service connection was denied, that the Veteran reported having symptoms of diabetes mellitus during service.  Because the Veteran's current statements regarding symptomology of diabetes mellitus during service are inconsistent with his statements while in service, there is a complete lack of contemporaneous medical evidence related to symptoms of diabetes mellitus, and the Veteran only reported symptoms of diabetes in service after the denial of his claim when he had a strong self-interest in identifying symptoms during service, the Board finds the Veteran's statements provide little probative value as to whether his diabetes mellitus first manifested during service.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The medical evidence of record shows that the Veteran had no symptoms of diabetes mellitus during service, and had normal blood sugar levels and no glucose in his urine upon discharge.  Further, the medical evidence of record shows that the Veteran was not diabetic in June 2005, and that he was first diagnosed with diabetes mellitus in November 2007, nearly 5 years after discharge.  The Board finds the probative value of the medical evidence showing normal blood sugar levels and no glucose in urine at discharge, a complete lack of symptoms of diabetes mellitus during service, no manifestations of diabetes mellitus before June 2005, and no diagnosis of diabetes mellitus until November 2007, far outweighs the minimal probative value of the Veteran's self-interested statements that he had symptoms of diabetes mellitus during service.  Accordingly, the Board finds that the preponderance of the evidence establishes that the Veteran did not incur or aggravate his diabetes mellitus during service.

In regard to continuity of symptomatology, although the Veteran claims his diabetes mellitus began in service, as discussed above, the competent medical evidence establishes that the Veteran's diabetes mellitus did not manifest before June 2005, more than two years after service.  As such, the most probative evidence shows that service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted.  Similarly, because the Veteran's diabetes mellitus did not manifest before June 2005, service connection based on manifestation to a compensable degree within one year of discharge is not warranted.  See 38 C.F.R. § 3.307(a), 3.309(a). 

As the preponderance of the evidence establishes that the Veteran did not incur or aggravate his diabetes mellitus during service, his diabetes mellitus did not manifest within one year of discharge, and there was no continuity of symptomatology, the Veteran's claim for service connection for diabetes mellitus is denied.  

B. Sleep Apnea

The Veteran was first diagnosed with sleep apnea following a February 2010 sleep study.  As such, the Board finds that the current disability prong of service connection has been met. 

Concerning an in-service occurrence of the disorder, the Board observes that neither the Veteran's enlistment examination, nor his pre-discharge VA examination, nor any other in-service examinations report symptoms of sleep apnea such as fatigue and trouble sleeping.  The Veteran's service treatment records also fail to show treatment for a sleep disorder during active duty service.  Nevertheless, there is ample lay evidence demonstrating an in-service onset of trouble sleeping.  The Veteran reported that during service he felt fatigued and had trouble sleeping, but did not report these problems during service because he thought the sleeplessness and fatigue may have been due to long and irregular work hours.  Similarly, the Veteran's spouse submitted a statement reporting that when the couple was deployed to Alaska in 1990, the Veteran began to snore loudly and would occasionally wake up gasping for air.  The Veteran's mother also submitted a statement reporting that when she visited the Veteran in Alaska, his loud snoring would wake her up and he often appeared fatigued even after a full night of rest.  A former bunk mate of the Veteran also reported that during service a medic suggested that the Veteran sleep with his head elevated, a technique to relieve sleep apnea, and that superior officers commented on the Veteran often being tired and sleeping frequently.     

As stated above, lay statements are competent to identify observable symptoms, such as snoring and trouble sleeping.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). Although the Veteran failed to identify such symptoms to medical treatment providers during service, the Board has considered his stated reasons for his reluctance to do so, including attributing sleeplessness and fatigue to long and irregular work hours, and has not found evidence sufficient to detract from the credibility of the lay evidence.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

The Board also finds that there is sufficient evidence of a nexus between the currently-diagnosed disorder and the in-service symptomatology. The Veteran submitted an independent medical opinion from Dr. B.H., a doctor certified in sleep medicine, in June 2014.  Dr. B.H. documented several factors that placed the Veteran at risk of sleep apnea during service, including, a large collar size, weight gain, and headaches.  Further, the doctor noted that the Veteran saw a private neurologist for reoccurring headaches in June 2001, while the Veteran was in active duty service, and although the neurologist noted that he would not "rule out" sleep apnea, no further testing was conducted at the time.  Dr. B.H. also discussed the sleep apnea symptomatology reported by the Veteran's spouse and mother, and opined that it was likely that Veteran's sleep apnea had its onset during service.  Dr. D.H. further opined that the Veteran's sleep apnea may have been caused or aggravated by other service-connected disabilities, including hypertension.  Dr. B.H.'s opinion is consistent with the record and fully supportive; the Board finds it to be very probative of the question of etiology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

The Board notes that a VA clinician reviewed the Veteran's claim file in August 2011, and provided an opinion that the Veteran's sleep apnea was likely caused by the Veteran's substantial weight gain, nearly 60 pounds over approximately seven years, after service.  The clinician also noted the Veteran's failure to report symptoms of sleeping trouble and fatigue while in service, and found that the reports of loud snoring by the Veteran's mother and spouse were not necessarily indicative of sleep apnea as loud snoring is commonplace amongst people without sleep apnea.  In addition, the clinician found the spouse's report of the Veteran waking up gasping for air, and the mother's report of the Veteran always seeming fatigued were inconsistent with the Veteran failing to list fatigue or trouble sleeping on reports of medical history.  As stated above, however, the Board finds the Veteran not reporting fatigue and trouble sleeping during service provides little probative value, because, at the time the Veteran failed to report his symptoms, he plausibly attributed his fatigue and trouble sleeping to long and irregular working hours.  The Board also notes that the VA clinician failed to address the Veteran's weight gain during service, his large collar size, and the possible connection between the Veteran's service connected hypertension and his sleep apnea.  

The Board finds the June 2014 private opinion more persuasive than the August 2011 VA opinion as the private opinion provided a far more complete analysis of the possible causes of the Veteran's sleep apnea, including the Veteran's large collar size, in service weight gain, and service connected hypertension.  Accordingly, the Board applies the benefit of the doubt doctrine and finds the evidence is at least in relative equipoise as to whether the Veteran manifested sleep apnea symptoms during service that are causally linked to his current sleep apnea disorder.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).
  
In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for the Veteran's sleep apnea disorder have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).
  




ORDER

1.  Entitlement to service connection for diabetes mellitus is denied.

2.  Entitlement to service connection for sleep apnea is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


